UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             3/6/2020
                                                                       :
NATALIE SMITH,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-9344 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
GHURKA TRADING & DESIGN LLC, et al.,                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Natalie Smith has brought a motion to compel non-party Luxury Leather Brands,

LLC (“LLB”) to produce documents in response to a subpoena, and to impose appropriate

sanctions on its failure to produce documents. Dkt. No. 140. Plaintiff previously brought a

motion to compel on February 6, 2020, which this Court denied as moot based on LLB’s

representation that it would produce the requested documents. Dkt. No. 139. The below facts

are taken from the letters submitted by the parties.

        On September 18, 2019, Plaintiff served a subpoena on LLB, which allegedly possesses

relevant documents concerning Plaintiff’s employment and the claims at issue. LLB’s response

to that subpoena was due October 11, 2019, yet it still had not produced the documents as of the

date of Plaintiff’s instant motion.

        LLB’s primary justification for non-compliance is that Plaintiff did not make good faith

efforts to obtain compliance before seeking court intervention. Dkt. Nos. 137, 141. In particular,

LLB argues that Plaintiff did not make efforts “directly” with LLB over the past five months to

seek compliance with the subpoena, and Plaintiff did not propose search terms or other ESI

protocols until February 14, 2020.
       Plaintiff responds that it attempted to reach LLB through defense counsel representing

certain of the other defendants on November 22, 2019, December 6, 2019, and again on January

7, 2020 but did not receive the requested production. See Dkt. Nos. 138-2, 138-3. In response to

Plaintiff’s email on November 22, defense counsel indicated that LLB was represented by

counsel, but it appears there was no further communication concerning the production until

February 13, 2020 in response to Plaintiff’s first motion to compel.

       Plaintiff has shown good cause for the issuance of an order compelling discovery against

LLB. The parties have agreed upon search terms and LLB needs to produce. Although LLB

explains that compliance with the subpoena is not a small undertaking, it is undisputed that the

subpoena was properly served on September 18, 2019 and that LLB has had over five months to

complete this production. Nor has LLB properly substantiated any burden from compliance

other than the time needed to review documents for privilege and relevance. Dkt. No. 141. LLB

has had several months to start and complete this review.

       At the same time, some fault lies with Plaintiff in failing to raise the issue with the Court

between the production deadline in October 2019 and the joint status letter raising this issue in

January 2020. See Dkt. No. 133. Although the Court appreciates Plaintiff’s attempts to first

resolve the issue with LLB, in such a situation where non-compliance threatens to prolong the

litigation and extend the Court-imposed deadlines, judicial intervention may be warranted.

       The motion to compel is GRANTED. The motion to impose sanctions is DENIED.

Non-party LLB is ordered to comply with the subpoena by March 13, 2020.


       SO ORDERED.

Dated: March 6, 2020                                 __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge



                                                 2
